Name: 2011/464/EU: Council Decision of 18Ã July 2011 on the signing, on behalf of the Union, of the Agreement between the European Union and New Zealand amending the Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand
 Type: Decision
 Subject Matter: European Union law;  international affairs;  European construction;  Asia and Oceania;  marketing;  technology and technical regulations
 Date Published: 2011-07-27

 27.7.2011 EN Official Journal of the European Union L 195/1 COUNCIL DECISION of 18 July 2011 on the signing, on behalf of the Union, of the Agreement between the European Union and New Zealand amending the Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand (2011/464/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand (1) (the Agreement on Mutual Recognition) entered into force on 1 January 1999 (2). (2) On 8 July 2002, the Council authorised the Commission to open negotiations with New Zealand with a view to amending the Agreement on Mutual Recognition. The negotiations were successfully concluded by the initialling of the Agreement between the European Union and New Zealand amending the Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand (the Agreement) in Brussels on 29 June 2009. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and New Zealand amending the Agreement on mutual recognition in relation to conformity assessment between the European Community and New Zealand (the Agreement) is hereby authorised on behalf of the Union, subject to the conclusion of the said Agreement (3). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union subject to its conclusion. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 18 July 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 229, 17.8.1998, p. 62. (2) OJ L 5, 9.1.1999, p. 74. (3) The text of the Agreement will be published together with the Decision on its conclusion.